Appellant Ernest Loyd prosecutes this appeal from an adverse judgment against him in favor of F. D. Herrington, who sued to recover damages alleged to have been sustained by the explosion of a dynamite cap, resulting from the negligent acts of Loyd while acting through an agent, servant and employee.
The pleadings are lengthy and we shall content ourselves with a brief statement disclosing the issuable points. We shall later refer to the jury verdict which will reveal the alleged negligence imputed to appellant (Loyd) and his defenses thereto.
The petition, in effect, states: At the time herein complained of and for a long time prior thereto, appellant (Ernest Loyd) was engaged in contracting with the State of Texas for the construction and repair of public highways in the State. That prior to the incidents involved here, appellant had contracted with the State to build a road in Stephens County; that the area in which said road was to be built was of such a nature that it required blasting of rock and hard dirt with dynamite and dynamite caps. In order to carry out his contract, appellant made some kind of contract with J. L. Johnson, R. M. Keel, Ray Boswell, B. D. Rowe, Horace Clepper and others, where-by said parties began the building and construction of the road for the said appellant. That the work to be done required much blasting of rock and other hard substances and that same was known to appellant and those employed by him to be inherently and intrinsically dangerous to themselves and the public generally, unless every precaution should be taken to prevent injuries; they and each of them knew that by the means employed for blasting, many of the sticks of dynamite and the caps thereon would not explode, and that they each knew that much of said explosive material did not in fact explode when other parts of it did explode; that no attempt was made by appellant and those engaged in the work to gather up and safely keep those parts that *Page 696 
did not explode, but it would be left lying around where it was calculated to do much harm to persons who came in contact with it. It was alleged that many automobiles and trucks were used on the job which required constant repair and when repairs were needed they would be taken to appellee's place of business, for appellee to make the needed repairs. That appellant and those in immediate charge of said dynamite and caps failed to use necessary precautions to gather up and put in a safe place the unexploded dynamite and caps, and that said Rowe, one of those engaged in said work, on about January 31, 1942, for the purpose of playing a prank on said Keel, another man engaged in said work, placed one of the unexploded caps on the motor of the pickup truck driven by Keel, wired to the spark plug of said motor in such a way, as Rowe thought, as would explode and frighten Keel when the motor started. Keel started the motor and drove the truck away, but for some reason the cap did not explode, and the prank failed. The wiring only caused a cylinder in the motor to miss. After the prank failed, Keel continued to drive the truck the remainder of the day, during which time the cylinder continued to miss; that late in the afternoon Keel drove the pickup truck to appellee's garage and requested appellee to repair it and correct the missing cylinder. That without knowledge that a dynamite cap had been wired to the motor, appellee raised the hood to inspect the motor, whereupon the cap exploded and part thereof struck appellee in the eye, causing much pain and suffering and the loss of his eye. Many acts of negligence are specifically alleged as against the employees Rowe, Boswell, Keel, Clepper and Johnson, and appellant, proximately causing the injury. All of said acts are imputed to the alleged master, Ernest Loyd. These acts are reflected by the special issues submitted and answered.
Appellant's 40 special exceptions, along with the several subdivisions thereof, were overruled by the court, and certain of appellant's assignments of error are predicated on that ruling.
Aside from the general denial, appellant specially pleaded that he did contract with the State to build the road, but that he sublet to one J. L. Johnson, as an independent contractor, that portion where the accident happened. Sufficient allegations were made of the necessary facts to make Johnson an independent contractor of that part of the work. He further alleged in effect that while Johnson was performing his contract with appellant, Johnson employed one Keel as foreman; that one of Johnson's employees named Rowe, an oiler on the job, attached the dynamite cap to the motor of a Johnson pickup truck which was being used by Keel, in order to play a prank on his foreman, Keel. That in doing so, Rowe was not in the course of his employment, but upon his own initiative sought to play the prank; that the cap did not explode as Rowe had anticipated, but that Keel drove the truck away and later took it to appellee for repairs when the accident complained of happened.
Appellant also pleaded substantially the facts above mentioned as constituting a new and independent cause of the accident to appellee.
At the conclusion of taking testimony, appellant filed a lengthy motion for an instructed verdict. The motion contains many of the points presented here. Court overruled the motion, to which ruling exception was taken.
In response to special issues, the jury found that: The dynamite caps used in connection with constructing the road were dangerous instrumentalities; the work being done on the road was inherently dangerous; the prank attempted to be played by Rowe on Keel failed; Rowe failed to take proper precautions to avoid injury to plaintiff (appellee) from said dynamite caps; Rowe permitted large numbers of unexploded dynamite caps to remain on and immediately adjacent to said road; Rowe failed to keep in a safe place the cap placed on the truck; after the prank failed Rowe abandoned the dynamite cap which he had attached to the truck; Rowe was negligent in failing to remove the dynamite cap from the truck after his prank failed; by appropriate inquiries the jury answered that each of the acts of Rowe inquired about were negligence and proximately caused the injuries to appellee. Special Issue 13 was alone applicable to Rowe, and in response to that issue the jury found that his act in attaching the dynamite cap to the truck was negligence and proximate cause. To avoid repetitions, we observe that special issues similar to those pointed out concerning the acts of Rowe (except as to No. 13) were submitted relating to the acts of each of the other employees, Boswell, Keel, Clepper, Johnson and of appellant. Affirmative answers were returned to each, including inquiries about negligence and *Page 697 
proximate cause. There were further findings in the verdict that F. D. Herrington received an injury to his right eye as a result of the explosion of the dynamite cap; the jury found his damages to be $25,250; that the placing of the cap on the truck was not a new and independent cause, and that the taking of the truck with the attached unexploded dynamite cap to appellee's garage was not a new and independent cause of the injury.
There was a stipulation made that $281 was a reasonable amount for hospital bills in the event plaintiff should recover. On the verdict returned the court entered judgment for plaintiff (appellee) for the aggregate amount found by the jury and the agreed hospital expense. Motion was filed by appellant for judgment notwithstanding the verdict, which was overruled, as was also appellant's motion for new trial; hence this appeal.
There are 553 assignments of error contained in the motion for new trial and those relied upon are presented here in 25 points in appellant's brief.
Points one and two assert error in the refusal of the court to hold, as a matter of law, that appellant was not liable to appellee in damages because (a) the testimony affirmatively shows that the injuries were sustained as a result of an attempted prank by Rowe while not acting within the scope of his employment, and (b) the testimony affirmatively shows that when Rowe turned aside from the course of his employment and placed the cap on the truck which resulted in appellee's injuries, such act of Rowe was a new and intervening cause of the injuries sustained. These points are based on assignments of error 1, 2 and 3. By reference to the assignments we find they are predicated upon a lack of pleading to support the jury findings on these questions. Special exceptions were presented to the pleadings in this respect and were overruled. As above pointed out, appellant saved his rights under these points by requesting an instructed verdict and his motion for judgment non obstante veredicto.
The pleadings were ample to present appellee's theory of the case. It occurs to us that appellant defended upon a somewhat different ground to the situation relied upon by appellee for recovery. At any rate, the issue of liability was fairly raised, and whether or not there was liability by appellant is the controlling factor in the case. There is little dispute as to the facts involved. We have seen no Texas case which decides the precise point before us. Courts in other jurisdictions are not in harmony in their expressed views.
There is ample testimony to support appellee's pleadings. The evidence may be summarized with these general statements: Appellant Ernest Loyd was a general road contractor, and at the time of this accident had about 15 separate contracts going on in the state; he spent much of his time visiting the several jobs to ascertain the progress being made on each. The contract with the State under which this controversy arose was for a road in Stephens County. Appellant had contracted with the State of Texas for the construction of a highway in the vicinity, where cuts must be made through formations of rock, requiring blasting with dynamite. Appellant sublet to one J. L. Johnson the work in this area. Johnson's foreman on the job was Keel. The foreman employed and discharged, in the name of Johnson, the men doing the work. Ray Boswell, who had previously been in the employ of appellant, and was in his employ at the time of the trial, was employed by Johnson, the subcontractor, as shovel operator, on the job in question. Immediately prior to the accident here involved, appellant had told Boswell to go to Stephens County and work for Johnson on that job. Rowe was oiler of the shovel operated by Boswell. Clepper was an experienced man in blasting and assisted Keel, the foreman, in the use of the caps and dynamite. Appellant, Keel, Clepper and others testified that dynamite and the caps used with it were known to be dangerous and were considered inherently dangerous instrumentalities.
Appellant had either inspected the area where this road was to be built or had it done, and knew that blasting would be required. He estimated it would require the use of about 6000 pounds of dynamite and 2000 or 3000 caps to do the necessary blasting.
Keel, Johnson's foreman, directed the work of both Boswell and Rowe, and with the aid of Clepper, Keel did the blasting with dynamite and caps, through the rock formation. Keel instructed all employees, including Boswell and Rowe, that in blasting it might happen that when blasts were set off, some of the caps and sticks of dynamite would not explode, but be left in the holes where they were deposited; that such *Page 698 
employees should watch for unexploded caps and dynamite and when found, pick them up and return them to him, Keel, for the protection of employees and other persons who might be injured by possible explosions of the unspent caps and dynamite. Insofar as Keel knew, his instructions had been complied with, except upon the occasion out of which this accident grew.
On the date appellee was injured, Keel, the foreman, was driving one of Johnson's trucks back and forth along a space of about one and a half miles, where the entire crew of workmen were engaged on the job, to supervise the work being done by all. Keel stopped the truck in the vicinity where Boswell and Rowe were operating the power shovel and temporarily left the truck, between two and three in the afternoon. About thirty minutes previously Rowe had picked up a dynamite cap which had not exploded when the last blasting charge was made, placed it in his pocket and did not return it to Keel, his foreman, as he was instructed to do, but seeing his foreman leave the truck, conceived the idea of playing a prank on him. Rowe wired the unexploded cap to the motor in a way that he thought would cause it to explode when the motor was started. He saw Keel return to the truck and start the motor, but the explosion did not occur, and he said he then knew his prank had failed. Keel drove away in the truck without knowledge of the presence of the cap. One cylinder of his motor missed all afternoon as he drove it about on the job. After six o'clock the crew all quit and went to Caddo to receive their pay. Keel drove the truck to appellee's garage, who was in the habit of doing such repair of vehicles used on that job, and left word for appellee to inspect and correct the missing cylinder. Appellee started the motor and raised the hood to see what caused the cylinder to miss, the cap exploded and fragments put out his right eye. Appellee had previously lost the sight of his left eye.
The contentions of appellant, in respect to the facts here involved, are, that it affirmatively appears that the act of Rowe in placing the cap on the motor was purely a personal matter in which he alone was interested, in an effort to play a prank on Keel; that said act was not in the course of his employment, was the proximate cause of the injury and was a new and intervening cause, as defined in the court's charge. He cites and relies on cases of Galveston, H.  S. A. Ry. Co. v. Currie, 100 Tex. 136, 96 S.W. 1073, 10 L.R.A., N.S., 367; International G. N. Ry. Co. v. Cooper, 88 Tex. 607, 32 S.W. 517; Murphy v. City of Rotan, Tex. Civ. App. 139 S.W.2d 134, writ dismissed, and cases from other jurisdictions.
We have carefully studied the holdings in the cases cited and have concluded that they do not control the situation before us. In the instant case, appellee (Herrington) did not seek to sustain his cause of action because of Rowe's active wrong in attempting to play a prank on his foreman by placing the dynamite cap on his motor so that when it exploded Keel would be frightened, but his case is based upon the negligence of Rowe and the other employees in abandoning the dynamite cap and leaving it attached to the motor after the attempted prank had failed, and because they negligently failed to recover the cap from the motor and safely keep it after the prank had failed to work. It is contended that it was the duty of appellant, as well as that of his employees to whom the dangerous instrumentalities were committed, to at all times use a very high degree of care in the preservation thereof, to avoid injuries to others. Appellee contends that to concede Rowe had stepped aside from the course of his employment when he placed the cap on Keel's motor for his personal amusement, the appellant would not be required to respond, yet Rowe and at least another employee resumed their labors in course of their employment and at that time knew the prank had failed and knew the cap was on the truck where Rowe had put it; that no harm had come of the attempted prank, and in course of their employment it was their duty as servants of appellant to repossess the cap in the same way that duty was upon them if they had knowledge of the existence of an unexploded cap with which they had not attempted to play a prank. To the majority it appears that there is no difference in the duty of the employees, while in course of their employment, to gather up and safely keep the unexploded caps regardless of where they were or how they came to be there. Their omission of duty while in course of their employment raised the issue of negligence, and if damages accrued to another because of that negligence, the master was responsible. The majority also believe that since no harm had come of the original wrongful act in placing the cap on the truck when Rowe and other employees resumed the course of their employment *Page 699 
with the duty to then repossess all unexploded caps, including the one on Keel's truck, and with full knowledge of the existence of the one on the truck, omitted to perform that duty, such omission raised a jury question of negligence and proximate cause. It also appears to the majority that this omission of duty could have become the immediate cause of the accident.
The court gave the usual and approved definitions of "proximate cause" and "new and independent cause". These definitions, without repeating here, may, for clarity, be read into this discussion.
The court did not submit, nor was he requested to do so, whether or not the placing of the cap on the truck in the first instance was negligence and proximate cause. But he did submit and the jury found, among other things, that appellant and the named employees failed to take proper steps to avoid the injury and that they failed to keep the dynamite cap in a safe place; that such acts were negligence and proximate cause. Absent anything to the contrary, the jury will be presumed to have followed the charge of the court and that their answers were based upon honest deductions from the evidence. D.  H. Truck Line v. Lavallee, Tex. Civ. App. 7 S.W.2d 661, writ refused.
In the Currie case, supra, the court had before it a state of facts which revealed that a railway employee sought to play a prank on a fellow employee and turned a hose containing compressed air on the latter. Injuries were sustained from which death ensued. It was held that the first employee had turned aside from the course of his employment when he turned the hose on his friend and his active wrong was the proximate cause of deceased's injuries and that the railway company was not responsible. In an exhaustive discussion of the case the court announced what we perceive to be several principles applicable to our case. Court quoted wtih approval from 1 Thompson on Negligence, sect. 532, which stated in substance that a master who employs dangerous agencies must exercise a very high degree of care in their use to avoid injuries to others, and that if the master commits such agencies to his servants he will be responsible for their negligence in connection therewith. Especially applicable to the case before us, the court said [100 Tex. 136,96 S.W. 1077, 10 L.R.A., N.S., 367]: "The fact that the servant, in pursuing his own business or pleasure, neglects also to perform some duty which rests upon the master, may make the master responsible if injury fall upon another as the consequence of that neglect; but that is a very different proposition from that maintained by plaintiffs (in that case), asserting liability for an injury resulting, not from mere neglect, but from the positive personal wrong of the servant. This may be illustrated by reference to the leading case in this country upon the subject * * * [Pittsburgh, C.  St. L.] Railway Co. v. Shields, 47 Ohio St. 387,24 N.E. 658 [8 L.R.A. 464, 21 Am. St. Rep. 840]" Further commenting on the Shields case, court said: "The injury there was not inflicted by the servant in an attempt to play a joke, but resulted from his negligencein leaving the cartridge where the children found it." That is precisely the contention of appellee in the instant case.
In the Shields case, 24 N.E. 658, the railway company kept torpedoes in the caboose for use by the crew in signaling, At the time involved two lady passengers were riding in the caboose and the conductor attempted to play a prank on the passengers by placing two torpedoes on the track, thinking that when the caboose ran over them they would explode and frighten: the ladies. Only one of the torpedoes exploded and no effort was made by the conductor to remove the unexploded one from the track. A child found the torpedo and was injured by its explosion. The company was held liable. It is true the conductor was not in course of his employment when he undertook to play the joke, but he was negligent when he failed to retrieve the remaining unspent torpedo and safely keep it, as was his duty at all times, standing in lieu of the master.
The Cooper case, 88 Tex. 607, 32 S.W. 517, cited by appellant, was very similar to the Currie case. There, an employee stepped aside from the course of his employment to play a prank on a fellow employee, by turning a hose on the latter under the belief that it contained cold water, when in fact it contained hot water, and injuries resulted from the immediate active wrong of the first employee, and the master was held not liable. In neither the Cooper nor the Currie case are there any facts to indicate that the attempted pranks failed and that a subsequent duty arose for the master or its servants to resume a duty imposed upon them to safely keep and preserve the dangerous instrumentality through which claimant's injuries were sustained. *Page 700 
As indicated in the Currie case, this presents a different situation to the one before us.
It will be observed that under the facts of both the Currie and the Cooper cases there was no time intervening between when the respective employees departed from the course of their employment to perpetrate the pranks and the time when the victims were injured, that is, a time when the employees resumed their relations of servants to the masters. While the element of time intervening would have no relation to the liability of the master if, in fact, the acts of the servant while not in the course of his employment proximately caused the injury, yet if, as in this case, the prank failed and the servant returned to his labors in course of his employment, charged with the duty to at all times recover and safely keep the dangerous instrumentalities, it occurs to the majority that he was in duty bound to retrieve them from the place where he had put them while not in the course of his employment, and thereafter to preserve them as against harm to others.
We say the prank failed, for the reason Rowe's purpose in playing the prank on his foreman was to frighten the foreman by the explosion; this he did not accomplish, and there is nothing to indicate that Rowe had any other purpose in mind in his effort to amuse himself. Rowe, and at least one other employee, knew at all times after the prank failed and they had resumed their labors in the afternoon, where the cap was situated; that it was unexploded; that they had been instructed to gather up such articles and return them to Keel. In this case we think it not material how, when or where these employees gained their information of the existence of the unexploded cap; it is certain that they knew of its existence while in the course of their employment. If their omission of duty was negligence and proximate cause, their acts were imputable to the master. Western Union Telegraph Co. v. Henderson, 62 Tex. Civ. App. 457,131 S.W. 1153, writ refused.
It is the settled rule in Texas that a master who employs inherently dangerous instrumentalities for the consummation of his contract is charged with the duty of exercising a very high degree of care in the use and custody of these instrumentalities, to prevent injury to others; and when he entrusts such dangerous articles to his employees, or others performing the contract for him, their negligence will be imputed to the master. Atex Construction Co. v. Farrow, Tex. Civ. App. 71 S.W.2d 323, writ refused.
In this connection appellant pleaded and here contends that since it was stipulated that he sublet his contract to build the road in Stephens County to Johnson, an independent contractor, and Johnson's employees did the acts complained of by appellee, appellant cannot be held liable therefor. The general rule in such situations is not applicable in cases of the nature here involved. The exception to that rule arises when the contract directly requires the performance of a work intrinsically dangerous however skillfully it may be performed. This is true because the original contractor is the author of the mischief resulting from it, whether he does the work himself or lets it to another. Cameron Mill 
Elevator Co. v. Anderson, 98 Tex. 156, 81 S.W. 282, 1 L.R.A., N.S., 198. Similar are the principles announced in Kampmann v. Rothwell, 101 Tex. 535,109 S.W. 1089, 17 L.R.A., N.S., 758; El Paso Electric Co. v. Buck, Tex. Civ. App. 143 S.W.2d 438, writ refused, want of merit. The jury found that neither the acts of Rowe in attaching the cap to the motor, nor the act of Keel in taking the truck to appellee's garage, was a new and independent cause of the injury.
As above pointed out, we have seen no case in this State which is decisive of the precise point involved before us. This being an entirely new question, the majority has sought to solve it in the light of reason and by rules most nearly analogous to the one under consideration, and for the reasons assigned we overrule points one and two.
Points three to seven, inclusive, assert error in the court permitting testimony to be offered over appellant's objections. The nature of the testimony was that (a) certain witnesses found unexploded dynamite and dynamite caps on the ground in the vicinity of where the blasting was being done, both before and after the accident herein complained of, and (b) the owner of a house situated about fifty yards from the road where blasting was done said, in effect, that rocks from the blasts fell on the house, damaged the roof and broke many window lights while his tenant with his family resided in the house. The objections urged to the testimony when offered were, in effect, that there was no pleading to support it and since appellee's injuries did not result from any of the matters testified *Page 701 
about, the evidence was irrelevant, immaterial and prejudicial. The pleadings of plaintiff (appellee) are replete with allegations to the effect that the manner in which appellant was necessarily required to perform his contract was inherently and intrinsically dangerous, and that appellant and those whom he procured to do the work had full knowledge thereof. There were also allegations that in the vicinity of the area many people lived and would naturally visit and pass the place where the blasting was being done; that in making blasts with dynamite in many instances all the sticks of dynamite and the caps in connection therewith would not explode, and that defendant (appellant) and those doing his work would permit them to remain around the job on the ground, in the road and other places where innocent persons, including women and children, frequently visited and passed. When some of the testimony was offered by plaintiff (appellee), counsel stated to the court that the purpose and materiality of it lay in the fact that appellee must of necessity prove the dangerous character of the explosives and the inherent danger of the job being performed, and the testimony was offered for that purpose and counsel asked the court to limit the effect of the testimony to that purpose. Assuredly it was detrimental to appellant's defense to have such matters proved, but under the pleadings and general situation at issue, the majority believes the testimony was admissible for purposes for which it was offered. The points must be overruled.
The eighth point asserts error in the court permitting J. B. Clardy to testify, over appellant's objection, that Johnson had stored the dynamite and caps in a building in town, and that he, Clardy, objected to its being left there and ordered Johnson to remove it. It seems that the bridge work on the Stephens County road was not sublet by appellant to Johnson, but that Clardy was appellant's general superintendent, and, as such, had a limited general supervision over the work being done by Johnson. Clardy testified to the very dangerous character of dynamite and caps used in connection therewith, hence his objections to Johnson retaining the explosives in town. Being asked why he ordered it moved, he answered, "Because I didn't want it there." The witness further said that he never undertook to tell Johnson or Keel how to do the blasting; that Keel was attending to that feature of the work and he was a good man. We think the testimony was admissible, (1) to show the knowledge of appellant's superintendent of the dangerous qualities of the dynamite and caps and (2) to show that Johnson had stored the dangerous substance in town and that appellant's superintendent had sufficient authority over Johnson's conduct to tell him what to do and what not to do.
Error is assigned in the ninth point to the court permitting appellant to testify that at the time of the accident in question he had fifteen contracts with the State to build roads. The objection being that it was irrelevant and immaterial, and prejudicial. We see no error in the ruling. It is obvious that appellant had made the contract with the State to build the road and had contracted with Johnson to do certain parts of it, and to that extent appellant was not actively participating in the construction. He said he spent most of his time visiting the various jobs observing the progress being made; his testimony partially explained why he was not personally supervising the crew actually doing the dangerous work of blasting the rock out of that area.
Tenth point assigns error of the court in permitting appellee to testify that he had a wife and three children, over appellant's objections that such was irrelevant and immaterial to this case and prejudicial in its effect. We overrule the point because (1) there was other testimony offered substantially to the same effect, without objection. The wife testified in the case, as did also a daughter, and appellee further testified without objection about his little boy; (2) while it doubtless was immaterial to the issues in the case whether or not appellee had a family, yet, as pointed out above, the jury did know that he at least had a wife and two children. There is nothing in the record to indicate that the testimony complained of prejudiced the minds of the jury. Rule 434, Rules Civil Procedure, is substantially the same as the old rule 62a. The effective new rule provides in substance that a judgment will not be reversed for an error of the trial court unless the appellate court should be of the opinion that the error amounted to such a denial of the rights of appellant as was reasonably calculated to cause an improper judgment in the case. In construing the old rule 62a our courts have several times refused to reverse under conditions similar to those before us. See cases of Weatherford, M. W.  N.W. Ry. Co. v. Thomas, Tex. Civ. App. 175 S.W. 822; *Page 702 
Burrell Engineering  Construction Co. v. Grisier, 111 Tex. 477,240 S.W. 899; Galveston, H.  S. A. Ry. Co. v. Summers, Tex. Civ. App.278 S.W. 881, writ dismissed.
Points 11, 12, 13, 15, 16, 18, 19, 20 and 21 complain because the court overruled the motion for a new trial because of improper argument indulged in by appellee's counsel. In the nature of such assigned errors a recapitulation of each and its analysis would require an opinion of extreme length. We have studied each point and the record applicable thereto. We find that in each instance if argument was made not supported by reasonable deductions drawn from the testimony, the court sustained objections when made and instructed the jury not to consider the parts which the court determined to be unwarranted. Other arguments presented a rather pathetic picture of the blind appellee's outlook on life, they were, in the main, true and not unreasonable deductions from the testimony in the case. The arguments dramatically painted the mental anguish that appellee had and would endure because of the loss of his sight. The court instructed the jury they could consider appellee's mental anguish in the past and future, if any, as a result of the loss of his eye, in arriving at the amount of his damages. There was argument, embraced within these assignments, emphasizing the importance of such contractors as appellant handling so many jobs, to carefully supervise them in a way that the public would not be injured like appellee was; there were importunities made to the jury that they should not be "little" with plaintiff in compensating him for the loss of his sight; argument was made picturing the mental anguish and worry of mind appellee would necessarily suffer concerning his family because he would be unable to continue to assist them and that the jury should render such a verdict that they could thereafter look their wives and daughters in the face. The court sustained the objection to that part referable to the jury looking "your wives and daughters in the face", and so forth. And instructed the jury not to consider it. We have not attempted to discuss in detail each of these points, but have considered them and the majority have concluded they do not present reversible error. We realize that such expressed conclusions are not very helpful to the bench and bar, but we are satisfied that appellant suffered no harmful effects of the matters complained of.
Fourteenth point asserts error because appellee's counsel advised the jury, during argument, as to the law applicable to the case. Argument of both sides was reported and we find that appellee's counsel was making legitimate response to argument of appellant's counsel which preceded him. This is of course permissible under Rule 269(e), Texas Rules Civil Procedure. See also 41 Tex.Jur. 798, sect. 75.
Seventeenth point complains because the court overruled appellant's motion to withdraw his announcement and for the court to declare a mistrial, on account of the prejudicial effect of the emotions displayed by appellee's wife while testifying in the case. While being questioned about the difference between the acts and conduct of her husband before and after his injuries, the stenographic report shows that she was "sobbing". Two of her answers were not responsive and upon objections by appellant they were stricken by the court and the jury was instructed not to consider them. No exception was taken to the acts of the court in not striking those parts of her answers that were responsive. At opening of court on the following day the motion to withdraw was made, reciting much of her testimony, and the motion was overruled. The court in his main charge instructed the jury that in answering all issues submitted, they should not be governed in any way by any sympathy, if any, they may have for appellee. There is nothing in the record to indicate that appellant was prejudiced by the acts of appellee's wife. In most instances, if prejudice existed it would be reflected by an enhancement in the amount of the recovery. We cannot say this judgment is greater than warranted by law. No complaint is made here of the judgment being excessive. Weatherford, M. W.  N.W. Ry. Co. v. Thomas, Tex. Civ. App.175 S.W. 822; Burrell Engineering  Construction Co. v. Grisier,111 Tex. 477, 240 S.W. 899; D.  H. Truck Line v. Lavallee, Tex. Civ. App. 7 S.W.2d 661, writ refused. See also International  G. N. Ry. Co. v. Irvine, 64 Tex. 529; Missouri, K.  T. Ry. Co. v. Avis,41 Tex. Civ. App. 72, 91 S.W. 877, affirmed 100 Tex. 33, 93 S.W. 424; Chicago, R. I.  G. Ry. Co. v. Barnes, 50 Tex. Civ. App. 46,111 S.W. 447, writ refused; City of Fort Worth v. Morgan, Tex. Civ. App.168 S.W. 976, writ dismissed; Northern Texas Traction Co. v. Smith, Tex. Civ. App. 223 S.W. 1013, and cases cited. *Page 703 
We may observe just here that some of the arguments complained of are such as, under certain conditions, which do not exist here, would be improper, but for the reasons, (1) if the majority is correct in the conclusions herein expressed as to the applicable law, there is no dispute in the evidence as to the facts fixing liability, at any rate the evidence raised jury questions, and (2) where, as in this case, the judgment is not excessive, is not against the preponderance of the testimony, and appellant makes no contention that it is excessive, any error committed by the court in the admission of immaterial evidence and overruling objections to improper argument become harmless. These matters are not new to our jurisprudence, assuming that we are wrong in what we have previously said about the admissibility of the testimony and permitting the argument.
Before the passage of any rule of procedure on this question in International  G. N. Ry. Co. v. Irvine, 64 Tex. 529, the Supreme Court announced the rule, in effect, to be, that improper argument furnishes ground for reversal only in cases, (1) in which the preponderance of the evidence seems to be against the verdict, or (2) when the verdict seems excessive and there is reason to believe it was affected by the course of counsel's conduct. The announced rule was followed by the courts many times, and in 1912, Rule 62a was promulgated. We have previously referred to the provisions of that rule.
Construing rule 62a, our courts have often held that the introduction of incompetent testimony does not create a presumption of injury to the losing party. Fuller v. El Paso Livestock Commission Co., Tex. Civ. App.174 S.W. 930, writ refused; Burrell Engineering  Construction Co. v. Grisier, 111 Tex. 477, 240 S.W. 899 (approving the same rule announced in Weatherford, M. W.  N.W. Ry. Co. v. Thomas, Tex. Civ. App.175 S.W. 822.
In like manner, the rule has been construed to apply to improper argument. In Lancaster v. Carter, Tex. Civ. App. 237 S.W. 634, affirmed by Supreme Court in 255 S.W. 392, it was held that improper argument in closing a case is not ground for reversal where it appears that it was not reasonably calculated to cause the rendition of an improper judgment. In Rhodes v. Panhandle  S. F. Ry. Co., Tex. Civ. App.243 S.W. 516, writ dismissed, it was held that to require a reversal for improper argument, it must be made to appear that the argument probably influenced the jury to the prejudice of the appellant. In Southwestern Tel.  Tel. Co. v. Coffey, Tex. Civ. App. 163 S.W. 112, writ refused, it was held under rule 62a reversal would not follow improper argument, where such argument did not probably cause the jury to find a greater amount of damages than it would otherwise have found. In Missouri K.  T. Ry. Co. v. Avis, 41 Tex. Civ. App. 72, 91 S.W. 877, affirmed100 Tex. 33, 93 S.W. 424, reversal for improper argument, although censured by the court, was denied because it did not appear to the court that the judgment was excessive, nor that the jury was apparently influenced by the argument and appellant did not complain of excessiveness. In Chicago, R. I.  G. Ry. Co. v. Barnes,50 Tex. Civ. App. 46, 111 S.W. 447, writ refused, court condemned as improper argument made, but held that because defendant's liability was undisputed and the judgment was not attacked because it was excessive; the error was harmless under rule 62a.
Foregoing cases indicate the construction placed on rule 62a, and that rule is now a part of Rule 434, Rules Civil Procedure. We see no material difference in the construction given to the two rules by our courts. Rule 62a was effective when the Supreme Court adopted the opinion of the Commission of Appeals in Chapin v. Putnam Supply Co., 124 Tex. 247,76 S.W.2d 469, 470. As we understand that decision no new principle was announced, save that emphasis was placed upon the burden of an appellee to show by the record that the asserted error was not reasonably calculated to have influenced the judgment. In that case, it was said: "It is not the policy of the law to impose the burden of showing harmless error upon the person whose rights have been transgressed. That burden rests upon the person in whose favor the transgression was made. The rule has been announced, and is adhered to by this court, that, when improper argument has been made, the adverse * * * party is entitled to a reversal of the judgment, as a matter of law, if, under all the [facts and] circumstances there is any reasonable doubt of its harmful effect, or unless it affirmatively appears no prejudice resulted." The quoted language was approved by the Supreme Court in Smerke v. Office Supply Co., 138 Tex. 236, 158 S.W.2d 302, since rule 434 supplanted rule 62a. The Chapin case, supra, from which the quotation is taken, involved an asserted error of the court in *Page 704 
permitting the jury to take the pleadings of the parties out during its deliberations, and there is nothing to indicate whether or not the judgment was affected thereby, nor whether the judgment was excessive, nor whether the court had a reasonable doubt as to the effect upon the verdict. In such circumstances, clearly the rule announced would be a wholesome one.
It is the common practice in this state to submit to juries whether or not given facts are such acts as a reasonably prudent person would or would not do. Trial courts are endowed with many discretions in determining matters which litigants often think are essential to their rights; appellate courts will not revise those acts unless in the judgment of the appellate court that discretion was abused. With this well recognized power in our appellate courts, it is not to much to assume that they may determine under all the facts and circumstances whether or not certain acts of the trial court are reasonably calculated to influence the amount awarded by a jury, and even determine whether there is a reasonable doubt that they did affect the verdict. The duty rests upon some court to solve such questions, and we are willing to assume the responsibility that is ours, to the fullest extent.
Applicable to what we have just said, we think the court made a wholesome observation in Bennett v. Jackson, Tex. Civ. App. 172 S.W.2d 395, writ refused, want of merit, where it was held that when a court of competent jurisdiction has rendered its judgment, it will be presumed that the ends of justice have been met through the means of a fair and impartial trial, unless on appeal it be made to appear that a prejudicial infraction against some existing rule of procedural or substantial law has entered into such trial. Rule 434, Rules Civil Procedure, is cited in support of the pronouncement.
Points 22 and 23 assign error based upon the assertions that the answers to special issues 69 and 70 were not supported by evidence and that they were contrary to the overwhelming preponderance of the evidence. By answer to issue 69, the jury found that placing the cap on the motor by Rowe was not a new and independent cause. By answer to issue 70, the jury found that the taking of the truck by Keel to appellee's garage, with the unexploded dynamite cap on it, was not a new and independent cause. When we consider the theory upon which appellee sought to recover, and the undisputed testimony in the case concerning the acts of both Rowe and Keel referable to the two matters inquired about and the court's charge in regard to new and independent cause, we think there is no merit in the contentions presented by these two points.
Belief of the majority is that no reversible error is presented by either of the points relied upon by appellant, and that the judgment of the trial court should and will be affirmed. It is so ordered.